             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA,INC.,                 No. 3:18-cv-01852-RDM

                   Plaintiff,            Electronically Filed

             vs.

CHESAPEAKE APPALACHIA,
L.L.C.,

                    Defendant.

                   DECLARATION OF COURTNEY MOAD

      I, Courtney Moad, make this statement based on my personal knowledge:

      1.    I am currently employed as a Staff Landman —Appalachia with

Chesapeake Appalachia, L.L.C. ("Chesapeake").       I previously held the Land

Technician position with Chesapeake's Mid-Continent and Appalachia Business

Units from 2000 to 2010.

      2.    I received a Bachelor's in Business Administration in Marketing from

the University of Central Oklahoma in 2004.

      3.    I received a Certification of Certified Professional Landman from the

American Association ofProfessional Landmen in 2016.

     4.     Through my employment with Chesapeake, I have become familiar

with the Cannella North Unit, the Cannella South Unit, and the Rylee North Unit,
all located in Susquehanna County, Pennsylvania, as well as the applicable Joint

Operating Agreements("JOAs")for those Units and their respective parties.

      5.    I am familiar with the wells that Epsilon Energy USA,Inc.("Epsilon")

proposed on February 8, 2018, known as the Cannella N SUS 3LH Well and the

Cannella S SUS 4LH Well(the "Epsilon Wells"). The Epsilon Wells were intended

to target the Lower Marcellus Formation, one in the Cannella North Unit and one in

the Cannella South Unit.

      6.    On March 8,2018, Chesapeake responded to Epsilon's proposal for the

Epsilon Wells. A true and correct copy of Chesapeake's March 8, 2018 response is

attached here as Exhibit 1. Chesapeake's response was modified to indicate that

Chesapeake agreed to participate in and operate the Cannella South Unit and the

Cannella North Unit and not the Epsilon Wells specifically. See Exhibit 1 at pp. 4,

7, and 10. The cover letter to Chesapeake's response makes this clear, stating that

Chesapeake "will distribute our proposed drilling plans .. ." Id. at p. 1 (emphasis

added). Chesapeake further communicated its intent not to participate in the Epsilon

Wells to Epsilon in subsequent discussions with Epsilon after March 8, 2018.

      7.    The Epsilon Wells have not been drilled, and neither Epsilon nor any

other party to the JOAs has ever re-proposed them.

      8.    I am also familiar with the wells that Chesapeake proposed on August

15, 2018, known as the Cannella 24HC Well and the Cannella 25HC Well (the



                                       - 2-
"Allocation Wells"). The Allocation Wells are intended to target the Upper

Marcellus Formation in the Cannella South Unit and the Rylee North Unit. A true

and correct copy of a map of the Allocation Wells depicting their location in the

Cannella South Unit and the Rylee Noi~th Unit is attached here as Exhibit 2.

      9.     Chesapeake has working interests in all the leases through which the

Allocation Wells will traverse. Epsilon does not have an interest in any ofthe leases

through which the Allocation Wells will traverse.

      10.    At least one lease that is in both the Cannella South Unit and the Rylee

North Unit, the Volk Lease, has a provision which determines unit size based upon

production from the Allocation Wells. Ifthe Allocation Wells are not in production

by June 15, 2019, then the Cannella South Unit and the Rylee North Unit must be

reduced in size. A true and coi-~ect copy of the Vollc Lease is attached here as

Exhibit 3.

      1 1.   The Allocation Wells would earn an additional 320 acres in the

Cannella South Unit and 320 acres in the Rylee North Unit. The Epsilon Wells

would only earn an additional 160 acres in the Cannella South Unit, and no

additional acres in the Rylee North Unit.

      12.    If Chesapeake is unable to drill and complete the Allocation Wells by

June 15,2019, which is most likely the case if any preliminary injunction is granted,

the Cannella South Unit and the Rylee North Unit must be reduced in size. As a



                                        - 3-
result, leases will expire in the Rylee North Unit. These lease expirations in the

Rylee North Unit are shown on Exhibit 2.

       13.   In addition to Chesapeake's proposal ofthe Allocation Wells on August

 15, 2018, Chesapeake also sent the parties to the JOAs for the Cannella South Unit

and the Rylee North Unit an Allocation Consent Agreement (the "Allocation

Agreement"), which proposed the method and formula by which the costs and

production of the Allocation Wells would be allocated among the parties. This

formula is based on the productive length of the wellbore in each unit and does not

reduce any party's interest in their respective JOAs.

       14.   All parties to the JOAs for the Cannella South Unit and the Rylee North

Unit have consented to the Allocation Wells, except Epsilon. Chief Exploration &

Development LLC ("Chief'), Enerplus Resources (USA) Coipoi•ation, Equinox

USA Onshore Properties Inc. ("Equinox"), Jamestown Resources L.L.C., Pelican

Energy L.L.C., Radler 2000 Limited Partnership ("Radler"), and Tug Hill, Inc.

("Tug Hill") elected to participate in the Allocation Wells. True and correct copies

of their signed election letters are attached here as Exhibit 4. Further, Chief,

Equinox, Radler, Tug Hill and Unconventionals Natural Gas, LLC(who only owns

 an after-payout interest) executed the Allocation Agreement. True and correct

 copies oftheir signed Allocation Agreements are attached here as Exhibit 5.




                                       ~
                                       '
      15.    With respect to the portion ofthe Cannella 24HC Well and 25HC Well

in the Cannella South Unit, the royalty owners covering 90.5 percent ofthe unit have

signed consent agreements. With respect to the portion of the Cannella 24HC Well

and 25HC Well in the Rylee North Unit, the royalty owners covering 67 percent of

the unit have signed consent agreements.

      I declare under penalty of perjury that the foregoing is true and correct,

pursuant to 28 U.S.C. § 1746.



Dated: ~O ~ t
                                                      ut-tney    ad




                                       - 5-
